DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-11 and 15-32 are pending. Claims 1, 10, 11, 15, 21, 27 and 30 have been amended. Claims 12-14 are cancelled.

Response to Amendment
The Examiner acknowledges Applicant’s response filed on 06/09/2021 containing amendments and remarks to the claims.
The rejections of claims 10, 11 and 21 under 35 U.S.C. 112(b) are withdrawn due to amendments made to the claims. 

Terminal Disclaimer
The terminal disclaimer filed on 06/09/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,968,149 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The submission and approval of the terminal disclaimer filed on 06/09/2021 overcomes the double patenting rejection of record. The double patenting rejection has been withdrawn.

Response to Arguments
Applicant's arguments filed 06/09/2021 have been fully considered but they are not persuasive. 
On pages 6-7 of the Applicant’s remarks, the Applicant argues that Withers does not anticipate or make obvious the newly added limitations of claim 30.
The Examiner does not find the Applicant’s argument persuasive. While Withers may no longer anticipate amended claim 30, Withers is still considered to make obvious the process of amended claim 30. The newly added limitation is merely considered an intended result of the process step of contacting a hydrocarbon feed and a gaseous oxygen-donating sulfur agent with an oxygen transfer agent comprised of a reducible metal oxide at a temperature of 350oC to 1000oC positively recited. 
Withers discloses a process for converting methane to higher hydrocarbon products including ethylene (Abstract; col. 1, lines 46-48; col. 3, lines 12-13) comprising contacting methane, an alkane, with a contact solid at a temperature from 500 to 1000oC, wherein the contact solid comprises at least one reducible oxide of at least one metal (col. 3, lines 32-55; claims 1-2). Withers discloses that a chalcogen source may be added to the methane feed during contacting with the contact solid and that the chalcogen source may be chalcogen oxides such as SO2 (col. 8, lines 31-34; col. 6, lines 1-3). Sulfur dioxide is considered a gaseous oxygen-donating sulfur agent having an oxidation state greater than +2 and is a suitable gaseous oxygen-donating sulfur agent as recited in claim 31. Withers further discloses that water is co-produced during the contacting step (col. 6, lines 57-59). 
Withers does not appear to explicitly disclose that the water is formed from oxygen donated by the gaseous oxygen-donating sulfur agent to produce a reduced oxygen-donating sulfur agent and wherein H2 is formed and more water than H2 is produced on a molar basis. 
However, Withers does disclose that methane may be contacted with the contact solid without an oxygen-containing gas and produces water, discloses the same contacting steps as recited in the claims operated at the same temperatures and in the presence of the same gaseous oxygen-donating sulfur agent and discloses the same oxygen transfer agent comprising a reducible metal oxide (col. 3, lines 32-55; col. 7, lines 11-17). It follows that with the same contacting step, same feed, gaseous sulfur agent, reducible metal oxide and at overlapping temperatures, the process of Withers would proceed and function in substantially the same manner as claimed and yield the same results. Therefore, one of ordinary skill in the art would reasonably conclude that at least some water is formed from oxygen donated by the gaseous oxygen-donating sulfur agent to produce a reduced oxygen-donating sulfur agent and that H2 is formed and more water than H2 is produced on a molar basis similarly as claimed since Withers discloses that water is produced in the absence of an oxygen stream and the oxygen needed to form water must come from the reducible metal oxide and/or chalcogen agent, and because Withers discloses the same process step, same starting materials and same contact solid as recited by the Applicant. It is noted that the Applicant has not claimed any additional steps or conditions that would allow the gaseous sulfur agent to function in a substantially different manner than the same gaseous sulfur agent in the prior art. Therefore, if the process requires any special step or condition not disclosed, then the claim is likely not enabled or the Applicant has failed to claim essential method steps. 

On page 7 of the Applicant’s remarks, the Applicant argues that Ou does not disclose that the CaSO4 is reduced to produce water, nor that CaSO3 and CaS are produced, and therefore Ou does not anticipate or make obvious claim 1. 
The Examiner does not find the Applicant’s argument persuasive. While Ou may no longer anticipate claim 1, Ou is still considered to make obvious the process of amended claim 1. The newly added limitation is merely considered an intended result of the process step of contacting a hydrocarbon feed with an oxygen transfer agent comprising CaSO4 positively recited. 
 Ou discloses a process for producing olefins from a hydrocarbon feed comprising paraffins comprising contacting a hydrocarbon feed comprising one or more alkanes with a catalyst at a temperature of 300-800oC, wherein the catalyst comprises a chalcogen agent comprising sulfur such as CaSO4 or MnSO4 and a metal based oxide component comprising elements from groups 1-3, an element from groups 4-15, and an element from group 16-17, wherein preferred elements include magnesium, manganese and oxygen, respectively ([0017]; [0025]; [0044]; [0047]; [0065]-[0067]). A manganese oxide component is considered a reducible metal oxide. Ou discloses that water is produced as a by-product ([0022]) and that the process is preferably conducted in an anaerobic manner without a co-feed of oxygen, using the lattice oxygen in the catalyst as the oxygen source ([0024]; [0073]; [0075]). 
Ou does not appear to explicitly disclose that the CaSO4 is reduced to produce a reduced oxygen transfer agent comprising at least one of CaSO3 and CaS. 
However, Ou discloses contacting a feed comprising one or more alkanes with the contact solid without an oxygen-containing gas and produces water, discloses the same contacting steps as recited in the claims operated at the same temperatures and discloses the same oxygen transfer agent comprising CaSO4 and a reducible metal oxide as discussed above. It follows that with the same contacting step, same feed, CaSO4, reducible metal oxide and at overlapping temperatures, the process of Ou would proceed and function in substantially the same manner as claimed and yield the same results. Therefore, one of ordinary skill in the art would reasonably conclude that during the contacting step the CaSO4 is reduced to produce a reduced oxygen transfer agent comprising at least one of CaSO3 and CaS similarly as claimed. It is noted that the Applicant has not claimed any additional steps or conditions that would allow the CaSO4 to function in a substantially different manner than the same CaSO4 in the prior art. Therefore, if the process requires any special step or condition not disclosed, then the claim is likely not enabled or the Applicant has failed to claim essential method steps.

Applicant’s arguments, see page 7-8, filed 06/09/2021, with respect to the rejection(s) of claim(s) 1-12, 16-18, and 20-26 under 35 U.S.C. 103 have been fully considered and are persuasive. The Applicant has amended claim 1 to recite CaSO4, which was not required in previously presented claim 1.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of previously applied prior art.

On page 7 of the Applicant’s remarks, the Applicant argues that claim 30 is not obvious over Sofranko in view of Withers. The Examiner does not find the Applicant’s argument persuasive. Claim 30 is considered obvious over Sofranko in view of Withers for the same reasons discussed above in regards to Withers. 

On page 8 of the Applicant’s remarks, the Applicant argues that Baerns discloses that CaSO4 is used as a catalyst, whereas CaSO4 in the claimed invention is not a catalyst since it is reduced to at least one of CaSO3 and CaS. Therefore, one of ordinary skill would not find it obvious to combine Baerns with Sofranko and Withers to arrive at the amended claim 1.
The Examiner does not find the Applicant’s argument persuasive. Describing the sulfate salt of calcium as a catalyst for a particular reaction does not necessarily preclude the sulfate salt of calcium from reacting, degrading, or being reduced by by-products generated throughout the process, heat or any other factors that may alter the form of the compound. While catalysts may be defined as being able to be recovered “essentially unaltered”, this does not make it such that catalysts compounds are incapable of altering, which appears to be the Applicant’s argument. The CaSO4 of the prior art is compositionally equivalent to the CaSO4 claimed, and therefore how can the claimed CaSO4 function in a completely different manner than the prior art CaSO4? The prior art combination of record contacts the same hydrocarbon feed with CaSO4 and a reducible metal oxide under overlapping temperatures, and it follows that with the same feed, same step and same conditions that the processes would function in substantially the same way, absent evidence to the contrary. It would appear that the Applicant has merely recognized a latent reduction of some amount of CaSO4 that would be present but not recognized in the prior art. As such, the Applicant’s argument is not considered persuasive. 
It is noted that the Applicant has not claimed any additional steps or conditions that would allow the CaSO4 to function in a substantially different manner than the same CaSO4 in the prior art. Therefore, if the process requires any special step or condition not disclosed, then the claim is likely not enabled or the Applicant has failed to claim essential method steps. 

On pages 8-9 of the Applicant’s remarks, the Applicant argues that Baerns discloses CaSO4 as a catalyst, whereas CaSO4 in the claimed invention is not a catalyst since it is reduced to at least one of CaSO3 and CaS. Therefore, the process of claim 27 is not obvious over Baerns.
The Examiner does not find the Applicant’s argument persuasive. The newly added limitation is merely considered an intended result of the process step of contacting a hydrocarbon feed with an oxygen transfer agent comprising CaSO4 positively recited. 
Baerns discloses the same process of contacting a hydrocarbon feed comprising one or more alkanes with CaSO4 at overlapping temperatures to yield similar products of ethylene and water as discussed above. It follows that with the same feed, same catalyst and at overlapping conditions, the processes would function in substantially the same manner and comprise similar reactions. Therefore, although Baerns may not explicitly disclose that the CaSO4 is reduced to produce at least one of CaSO3 and CaS, one of ordinary skill in the art would have the reasonable expectation that the process of Baerns will function in the same manner as claimed and some amount of CaSO4 would be reduced to produce at least one of CaSO3 and CaS, absent evidence to the contrary. It would appear that the Applicant has merely recognized a latent reduction of some amount of CaSO4 that would be present but not recognized in the prior art. As such, the Applicant’s argument is not considered persuasive. 
It is noted that the Applicant has not claimed any additional steps or conditions that would allow the CaSO4 to function in a substantially different manner than the same CaSO4 in the prior art. Therefore, if the process requires any special step or condition not disclosed, then the claim is likely not enabled or the Applicant has failed to claim essential method steps. 

Applicant’s arguments, see page 9, filed 06/09/2021, with respect to claims 1, 2, 5, 12, and 24-26 on the grounds of nonstatutory double patenting have been fully considered and are persuasive.  The rejection of claims 1, 2, 5, 12 and 24-26 has been withdrawn. It is noted that the rejection of claims 30-32 is maintained as the newly added limitation to claim 30 merely recites an intended result of the process steps positively recited which would be obvious over U.S. Patent No. 4,544,785. 

Applicant’s arguments, see page 9, filed 06/09/2021, with respect to claims 1, 2, 5, 12, 16-18, 22-23, and 25-26 on the grounds of nonstatutory double patenting have been fully considered and are persuasive.  The rejection of claims 1, 2, 5, 12, 16-18, 22-23, and 25-26 has been withdrawn. It is noted that the rejection of claims 30-32 is maintained as the newly added limitation to claim 30 merely recites an intended result of the process steps positively recited which would be obvious over U.S. Patent No. 4,670,619. 

The following is a modified rejection based on amendments made to the claims. 

Claim Objections
Claims 17 and 18 are objected to because of the following informalities:  
The claims should refer to a preceding claim and it would appear that claim 17 should depend from claim 16 and claim 18 depend from claim 17, as claims 17 and 18 are narrower limitations of claim 16. For purposes of examination, the Examiner considers claim 17 to depend from claim 16 and claim 18 depend from claim 17. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 29 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 29 recites “the coproduced water is produced from oxygen donated by the CaSO4”. The same limitation has been added to amended claim 27. Therefore, claim 29 recites a limitation already presented in independent claim 27 and does not further limit the subject matter of that claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 5, 15, 16, 19 and 22-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ou et al. (US 2003/0181325 A1, cited in the IDS dated 02/11/2021).
In regards to claims 1 and 16, Ou discloses a process for producing olefins from a hydrocarbon feed comprising paraffins comprising contacting a hydrocarbon feed comprising one or more alkanes with a catalyst at a temperature of 300-800oC, wherein the catalyst comprises a chalcogen agent comprising sulfur such as CaSO4, having an oxidation state of +6, and a metal based oxide component comprising elements from groups 1-3, an element from groups 4-15, and an element from group 16-17, wherein preferred elements include magnesium, manganese and oxygen, respectively ([0017]; [0025]; [0044]; [0047]; [0065]-[0067]). A manganese oxide component is considered a reducible metal oxide. Ou discloses that water is produced as a by-product ([0022]) and that the process is preferably conducted in an anaerobic manner without a co-feed of oxygen, using the lattice oxygen in the catalyst as the oxygen source ([0024]; [0073]; [0075]). 
Ou does not appear to explicitly disclose that the water is formed from oxygen donated by the chalcogen agent and that during the contacting step the CaSO4 is reduced to produce a reduced oxygen transfer agent comprising at least one of CaSO3 and CaS. 
However, Ou does disclose contacting a feed comprising one or more alkanes with the contact solid without an oxygen-containing gas and produces water, discloses the same contacting steps as recited in the claims operated at the same temperatures and discloses the same oxygen transfer agent comprising CaSO4 and a reducible metal oxide as discussed above. It follows that with the same contacting step, same feed, CaSO4, reducible metal oxide and at overlapping temperatures, the process of Ou would proceed and function in substantially the same manner as claimed and yield the same results. Therefore, one of ordinary skill in the art would reasonably conclude that during the contacting step the CaSO4 is reduced to produce a reduced oxygen transfer agent comprising at least one of CaSO3 and CaS similarly as claimed, absent evidence to the contrary. It is noted that the Applicant has not claimed any additional steps or conditions that would allow the CaSO4 to function in a substantially different manner than the same CaSO4 in the prior art. Therefore, if the process requires any special step or condition not disclosed, then the claim is likely not enabled or the Applicant has failed to claim essential method steps.

In regards to claim 2, Ou discloses that the feed may comprise ethane and produce a product comprising ethylene ([0044]). 

In regards to claim 5, Ou discloses that the metal based oxide component may comprise an alkali metal ([0065]).
In regards to claim 15, Ou does not appear to explicitly disclose that H2 is formed and more water than H2 is formed on a molar basis. It is noted that the claim limitation merely recites the intended result of the process step recited in claim 1. 
Ou discloses contacting a feed comprising one or more alkanes with the contact solid without an oxygen-containing gas and produces water, discloses the same contacting steps as recited in the claims operated at the same temperatures and discloses the same oxygen transfer agent comprising CaSO4 and a reducible metal oxide as discussed above. It follows that with the same contacting step, same feed, CaSO4, reducible metal oxide and at overlapping temperatures, the process of Ou would proceed and function in substantially the same manner as claimed and yield the same results. Therefore, it is asserted that the process of Ou will form H2 and form more water than H2 similarly as claimed, absent evidence to the contrary. 

In regards to claim 19, Ou discloses that the catalyst may further comprise a sulfate salt of Ni and Cu ([0047]).

In regards to claims 22 and 23, Ou discloses that the contacting may take place in the presence of a free-oxygen containing as or in the absence of oxygen as the lattice oxygen of the catalyst is used as a source of oxygen ([0073]).

In regards to claim 24, Ou discloses the process may further comprise a step of regenerating the catalyst by oxidation treatment to replenish the catalyst’s lattice oxygen consumed in the reactor ([0075]).

In regards to claim 25, Ou discloses a temperature range of 300 to 800oC and provides examples in which temperatures within the claimed range are used ([0075]; Examples).

Claims 1-11, 15-16, 19-25 are rejected under 35 U.S.C. 103 as being unpatentable over Sofranko et al. (U.S. Patent No. 4,777,313, cited in the IDS dated 02/11/2021), in view of Baerns et al. (U.S. Patent No. 4,939,312, cited in the IDS dated 02/11/2021).
In regards to claims 1 and 16, Sofranko discloses processes for producing olefins from a hydrocarbon feed comprising methane or C2-C5 alkanes comprising contacting the hydrocarbon feed with a catalyst composition comprising reducible metal oxides at temperatures from about 500 to 1000oC (col. 8, line 29 to col. 10, line 45). Sofranko discloses that the catalyst composition may further include chalcogen components (col. 5, lines 27-35).
Sofranko, does not appear to explicitly disclose that the chalcogen component comprises CaSO4. 
However, Baerns, directed to a method of oxidative coupling of methane in the presence of catalysts, discloses that sulfate salts of elements of the 1, 2 and 4 main groups, are useful catalyst components for oxidative coupling (Abstract). Baerns explicitly discloses that sulfate salts of calcium, lead and potassium exhibit good catalytic properties for oxidative coupling (col. 3, lines 9-21). Sulfate salt of calcium, CaSO4, is considered to have an oxidation state of +6. 
Therefore, before the effective filing date of the claimed invention, it would have been obvious for one having ordinary skill in the art to modify the process of Sofranko by substituting or adding a chalcogen agent comprising a sulfate salt of calcium as taught by Baerns to the catalyst composition of Sofranko because both Sofranko and Baerns are directed to oxidative coupling of methane, Sofranko reasonably suggests that chalcogen components may be added to the catalyst composition, Baerns teaches chalcogen agents comprising sulfate salts that are shown to have good catalytic properties for oxidative coupling of methane and that can be used as mixtures with metal oxides, and this merely involves substituting one known chalcogen component for another or combining catalytic components to yield a predictable result. 
Sofranko discloses that water is co-produced during the contacting step (col. 8, lines 56-59; col. 10, lines 10-11). 
Sofranko, in view of Baerns, does not appear to explicitly disclose that the water is formed from oxygen donated by the chalcogen agent, and that the CaSO4 will be reduced to produce a reduced oxygen transfer agent comprising at least one of CaSO3 and CaS. 
However, Sofranko, in view of Baerns, does disclose that methane may be contacted with the contact solid without an oxygen-containing gas and produces water, discloses the same contacting steps as recited in the claims operated at the same temperatures and discloses the same oxygen transfer agent comprising a CaSO4 and a reducible metal oxide as discussed above.  It follows that with the same contacting step, same feed, CaSO4, reducible metal oxide and at overlapping temperatures, the process of Sofranko, in view of Baerns, would proceed and function in substantially the same manner as claimed and yield the same results. Therefore, one of ordinary skill in the art would reasonably conclude that during the contacting step the CaSO4 is reduced to produce a reduced oxygen transfer agent comprising at least one of CaSO3 and CaS similarly as claimed. It is noted that the Applicant has not claimed any additional steps or conditions that would allow the CaSO4 to function in a substantially different manner than the same CaSO4 in the prior art. Therefore, if the process requires any special step or condition not disclosed, then the claim is likely not enabled or the Applicant has failed to claim essential method steps.
In regards to claim 2, Sofranko discloses that the hydrocarbon feed may comprise methane or C2 alkane (i.e. ethane) and that the produced olefin comprises ethylene (col. 8, lines 54-56; col. 9, lines 10-14; col. 10, lines 9-10 and 37-39).

In regards to claim 3, Sofranko discloses that the catalyst composition may comprise Mg6MnO8 and may comprise mixtures of reducible metals including mixtures of Mn with Pb (claim 4; col. 7, lines 20-40).

In regards to claim 4, Sofranko discloses that the catalyst composition comprises boron or a boron component (col. 5, lines 46-57).

In regards to claim 5, Sofranko discloses that the catalyst may comprise at least one alkali metal or compound thereof (col. 6, line 17).

In regards to claim 6, Sofranko discloses that the catalyst may comprise an alkaline earth component in form of an oxide (col. 7, lines 61-62).

In regards to claim 7, Sofranko discloses that the catalyst comprises manganese oxide and provides examples in which the manganese has a valence state of at least 3+ (col. 6, lines 14-40; col. 7, lines 20-25).

In regards to claim 8, Sofranko discloses the catalyst may comprise NaB2Mg4Mn2Ox wherein x is the number of oxygen atoms required by the valence state of the other elements and which would encompass the claimed compounds NaB2Mg4Mn2O4 and NaB2Mg4Mn2O11.5- (col. 6, lines 14-45). Sofranko further discloses that the catalyst composition may comprise an alkali metal component such as sodium hydroxide, sodium acetate, lithium hydroxide or lithium acetate (col. 7, lines 62-65).

In regards to claim 9, Sofranko discloses using similar reducible metal oxides such as manganese oxide col. 5, line 40 to col. 7, line 25). It follows that similar reducible metal oxides would also be ionically and electronically conductive and therefore it would be obvious for one of ordinary skill in the art to consider the reducible metal oxides of Sofranko as satisfying the limitation of claim 9. 

In regards to claims 10, 11 and 21, Sofranko discloses that water is co-produced during the contacting step (col. 4, line 30).
Sofranko does not appear to explicitly disclose that at least 49% of the methane is converted to oxides of carbon, at least 49% of the methane is converted to ethylene, and that the yield of ethylene is more than 67%. 
However, Sofranko, in view of Baerns, discloses contacting a similar alkane feeds with a similar agents at overlapping conditions as recited by the Applicant. It follows that with the same feed, same contacting solid and at overlapping conditions the process of Sofranko, in view of Baerns, will proceed in substantially the same manner as the Applicant’s process and yield similar results. Thus, absent evidence to the contrary, it is asserted that the process of Sofranko, in view of Baerns, may be operated to result in at least 49% of the methane being converted to oxides of carbon, at least 49% of the methane being converted to ethylene, and a yield of ethylene of more than 67% similarly as claimed. 

In regards to claim 15, Sofranko, in view of Baerns, does not appear to explicitly disclose that H2 is formed and more water than H2 is formed on a molar basis. It is noted that the claim limitation merely recites the intended result of the process step recited in claim 1. 
Sofranko, in view of Baerns, discloses contacting a feed comprising one or more alkanes with the contact solid without an oxygen-containing gas and produces water, discloses the same contacting steps as recited in the claims operated at the same temperatures and discloses the same oxygen transfer agent comprising CaSO4 and a reducible metal oxide as discussed above. It follows that with the same contacting step, same feed, CaSO4, reducible metal oxide and at overlapping temperatures, the process of Ou would proceed and function in substantially the same manner as claimed and yield the same results. Therefore, it is asserted that the process of Ou will form H2 and form more water than H2 similarly as claimed, absent evidence to the contrary. 

In regards to claim 19, Baerns, discloses that sulfate salts of elements of the 1, 2 and 4 main groups, are useful catalyst components for oxidative coupling (Abstract). Baerns explicitly discloses that sulfate salts of calcium, lead and potassium exhibit good catalytic properties for oxidative coupling (col. 3, lines 9-21). 
Therefore, before the effective filing date of the claimed invention, it would have been obvious for one having ordinary skill in the art to modify the process of Sofranko by substituting or adding a chalcogen agent comprising a sulfate salt of calcium and a sulfate salt of lead or potassium as taught by Baerns to the catalyst composition of Sofranko because both Sofranko and Baerns are directed to oxidative coupling of methane, Sofranko reasonably suggests that chalcogen components may be added to the catalyst composition, Baerns teaches chalcogen agents comprising sulfate salts that are shown to have good catalytic properties for oxidative coupling of methane and that can be used as mixtures with metal oxides, and this merely involves substituting one known chalcogen component for another and combining catalytic components to yield a predictable result. 

In regards to claim 20, Sofranko discloses that the contacting step may be performed in a bed in a contact zone and that the GHSV may be in the range of about 600 to 40,000 hr-1 (col. 8, lines 45-50; col. 9, lines 58-62).

In regards to claim 22, Sofranko discloses that the contacting step may be carried out without oxygen (col. 8, line 54 to col. 9, line 8).

In regards to claim 23, Sofranko discloses that the contacting step may be carried out in the presence of oxygen gas (col. 9, lines 10-20). 

In regards to claim 24, Sofranko discloses that the catalyst composition will be reduced and that the process may further comprise a step of reoxidizing the reduced catalyst composition (col. 8, lines 28-35; col. 9, line 64 to col. 10, line 4).

In regards to claim 25, Sofranko discloses that a temperature range of from 500 to 1000oC, and teaches that best results for contact solids containing manganese during methane conversion are obtained at operating temperatures of about 800 to 900oC  (col. 8, lines 42-45; col. 9, lines 34-38).

Claims 17-18 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Sofranko et al. (U.S. Patent No. 4,777,313, cited in the IDS dated 02/11/2021), in view of Baerns et al. (U.S. Patent No. 4,939,312, cited in the IDS dated 02/11/2021) as applied to claims 1 and 16 above, and further in view of Withers et al. (U.S. Patent No. 4,544,785, cited in the IDS dated 02/11/2021).
In regards to claims 17-18, Sofranko, in view of Baerns, does not appear to disclose that the oxygen donating chalcogen agent comprises a compound having an oxidation state greater than +3 and less than +6, or +4.
However, Sofranko does disclose that suitable chalcogen components are disclosed in U.S. Patent No. 4,544,785 (col. 5, lines 27-35).
Withers (U.S. Patent No. 4,544,785) discloses a process for converting methane to higher hydrocarbon products including ethylene (Abstract; col. 1, lines 46-48; col. 3, lines 12-13) comprising contacting methane, an alkane, with a contact solid at a temperature from 500 to 1000oC, wherein the contact solid comprises (a) at least one reducible oxide of at least one metal, and (b) a promoting amount of at least one promoter selected from the group consisting of chalcogens and compounds thereof, wherein the chalcogens are selected from the group consisting of sulfur, selenium and tellurium (col. 3, lines 32-55; claims 1-2). Withers discloses examples of chalcogen compounds having oxidation states greater than +2 (col. 6, lines 1-13), discloses that chalcogen agents enhance conversion activity and selectivity (col. 8, lines 6-14) and that the chalcogen may be incorporated into the contact solid in a solid form (col. 5, line 60 to col. 6, lines 12). Withers discloses that the source of chalcogen may include, for example, chalcogens such as SO2 which is considered to have an oxidation state of +4 (col. 6, line 1-12). 
Therefore, before the effective filing date of the claimed invention, it would have been obvious for one having ordinary skill in the art to modify the process of Sofranko, in view of Baerns, by adding a chalcogen component as taught by Withers to the catalyst composition during preparation or during use of the composition because Sofranko explicitly discloses that chalcogen components disclosed by Withers are useful for the process, Withers teaches that the addition of chalcogens enhances activity and selectivity, and this merely involves applying known chalcogen agents to a improve a similar process and yield predictable results, and combining known chalcogen agents in the art. 

In regards to claim 26, Sofranko, in view of Baerns, does not appear to disclose introducing a feed comprising gaseous compound of sulfur having an oxidation state of 0 to -2, which acts to stabilize the oxygen transfer agent. 
Withers (U.S. Patent No. 4,544,785) discloses a process for converting methane to higher hydrocarbon products including ethylene (Abstract; col. 1, lines 46-48; col. 3, lines 12-13) comprising contacting methane, an alkane, with a contact solid at a temperature from 500 to 1000oC, wherein the contact solid comprises (a) at least one reducible oxide of at least one metal, and (b) a promoting amount of at least one promoter selected from the group consisting of chalcogens and compounds thereof, wherein the chalcogens are selected from the group consisting of sulfur, selenium and tellurium (col. 3, lines 32-55; claims 1-2). Withers discloses that additional chalcogen may be incorporated by adding a chalcogen source to the gas streams and teaches an example of a suitable source of chalcogen to be hydrogen sulfide which has a sulfur oxidation state of -2 (col. 6, lines 1-2; col. 8, lines 31-35). The additional chalcogen maintains the desirable results attributed to the chalcogen component as the chalcogen component dissipates over time (col. 8, lines 6-36). 
Therefore, before the effective filing date of the claimed invention, it would have been obvious for one having ordinary skill in the art to modify the process of Sofranko, in view of Baerns, by introducing a feed of gaseous compound of sulfur such as hydrogen sulfide, to stabilize the oxygen transfer agent as taught by Withers, because Withers teaches that chalcogen compounds dissipate over time and are stabilized by introducing a chalcogen source, and this merely involves applying a known technique to a similar process to improve the process in a predictable manner. 

Claims 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Baerns et al. (U.S. Patent No. 4,939,312, cited in the IDS dated 02/11/2021).
In regards to claims 27 and 29, Baerns discloses a process for producing olefins from a hydrocarbon feed comprising oxidative coupling of methane comprising contacting a hydrocarbon feed with a catalyst at a temperature of 500-900oC to produce ethylene and co-produce water, wherein the catalyst may be CaSO4 (Abstract; col. 2, line 66 to col. 3, line 20; col. 10, lines 5-20; claims 1 and 6). The claimed temperature range of 825 to 1000oC overlaps the range taught by the prior art and is therefore considered prima facie obvious. 
Baerns does not appear to explicitly disclose that the hydrocarbon feed is partially oxidized to produce ethylene and co-produce water, the co-produced water is produced by oxygen donated by the CaSO4, and the CaSO4 is reduced to produce at least one of CaSO3 and CaS. 
However, Baerns discloses oxidative coupling which is considered to involve partial oxidation and further Baerns discloses the same process of contacting a hydrocarbon feed comprising one or more alkanes with CaSO4 at overlapping temperatures to yield similar products of ethylene and water as discussed above. It follows that with the same feed, same catalyst and at overlapping conditions, the processes would function in substantially the same manner and comprise similar reactions. Therefore, although Baerns may not explicitly disclose that the feed is partially oxidized, one of ordinary skill in the art would have the reasonable expectation that the process of Baerns will function in the same manner as claimed and involve partial oxidation of the feed since the process Baerns utilizes the same feed and composition, operates at overlapping conditions, and yields similar products including ethylene, water and carbon oxides (Examples), absent evidence to the contrary. Additionally, although Baerns may not explicitly disclose that the CaSO4 is reduced to produce at least one of CaSO3 and CaS, one of ordinary skill in the art would have the reasonable expectation that the process of Baerns will function in the same manner as claimed and some amount of CaSO4 would be reduced to produce at least one of CaSO3 and CaS, absent evidence to the contrary. 
It is noted that the Applicant has not claimed any additional steps or conditions that would allow the CaSO4 to function in a substantially different manner than the same CaSO4 in the prior art. Therefore, if the process requires any special step or condition not disclosed, then the claim is likely not enabled or the Applicant has failed to claim essential method steps. 

In regards to claim 28, Baerns discloses that the calcium sulfate may be used individually and therefore reasonably suggest that the catalyst may consist of CaSO4 (col. 3, lines 9-21). 

In regards to claim 29, Baerns discloses that water is produced during reaction (col. 10, lines 12-13).
Baerns does not appear to explicitly disclose that the water is produced from oxygen donated by the CaSO4.
However, Baerns does disclose that methane may be contacted with the CaSO4 at overlapping temperatures and that water is coproduced similarly as claimed and discussed above. Therefore, one of ordinary skill in the art would reasonably conclude that at least some water may be formed from oxygen donated by the CaSO4 similarly as claimed since Baerns discloses the same process step, same starting materials and same CaSO4 as recited by the Applicant, and it follows that with the same step, materials and at overlapping conditions that the processes would proceed in substantially the same way and yield similar results. Thus, it is asserted that at least some water produced in the process of Baerns will be formed from oxygen donated by the CaSO4, absent evidence to the contrary. 

Claims 30-32 are rejected under 35 U.S.C. 103 as obvious over Withers et al. (U.S. Patent No. 4,544,785, cited in the IDS dated 02/11/2021.
In regards to claims 30 and 31, Withers discloses a process for converting methane to higher hydrocarbon products including ethylene (Abstract; col. 1, lines 46-48; col. 3, lines 12-13) comprising contacting methane, an alkane, with a contact solid at a temperature from 500 to 1000oC, wherein the contact solid comprises at least one reducible oxide of at least one metal (col. 3, lines 32-55; claims 1-2). Withers discloses that a chalcogen source may be added to the methane feed during contacting with the contact solid and that the chalcogen source may be chalcogen oxides such as SO2 (col. 8, lines 31-34; col. 6, lines 1-3). Sulfur dioxide is considered a gaseous oxygen-donating sulfur agent having an oxidation state greater than +2 and is a suitable gaseous oxygen-donating sulfur agent as recited in claim 31. Withers further discloses that water is co-produced during the contacting step (col. 6, lines 57-59). 
Withers does not appear to explicitly disclose that the water is formed from oxygen donated by the gaseous oxygen-donating sulfur agent to produce a reduced oxygen-donating sulfur agent and wherein H2 is formed and more water than H2 is produced on a molar basis. 
However, Withers does disclose that methane may be contacted with the contact solid without an oxygen-containing gas and produces water, discloses the same contacting steps as recited in the claims operated at the same temperatures and in the presence of the same gaseous oxygen-donating sulfur agent and discloses the same oxygen transfer agent comprising a reducible metal oxide (col. 3, lines 32-55; col. 7, lines 11-17). It follows that with the same contacting step, same feed, gaseous sulfur agent, reducible metal oxide and at overlapping temperatures, the process of Withers would proceed and function in substantially the same manner as claimed and yield the same results. Therefore, one of ordinary skill in the art would reasonably conclude that at least some water is formed from oxygen donated by the gaseous oxygen-donating sulfur agent to produce a reduced oxygen-donating sulfur agent and that H2 is formed and more water than H2 is produced on a molar basis similarly as claimed since Withers discloses that water is produced in the absence of an oxygen stream and the oxygen needed to form water must come from the reducible metal oxide and/or chalcogen agent, and because Withers discloses the same process step, same starting materials and same contact solid as recited by the Applicant. It is noted that the Applicant has not claimed any additional steps or conditions that would allow the gaseous sulfur agent to function in a substantially different manner than the same gaseous sulfur agent in the prior art. Therefore, if the process requires any special step or condition not disclosed, then the claim is likely not enabled or the Applicant has failed to claim essential method steps. 

In regards to claim 32, Withers does not appear to explicitly disclose that the gaseous oxygen-donating sulfur agent is SO3.
However, Withers discloses that suitable sources of chalcogens include chalcogen oxides such as SO2 (col. 6, lines 1-3). Withers suggests that chalcogen oxides are preferred chalcogen sources and that sulfur compounds are the preferred chalcogen species (col. 3, lines 51-54; col. 6, lines 1-12). There are only a finite number of sulfur oxides and SO3 is a chalcogen oxide similar to SO2. Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the process of Withers by using SO3 because Withers teaches that chalcogen oxides are suitable sources and it is obvious to try this solution since this involves choosing from a limited, finite number of predictable solutions with a reasonable expectation of success. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 30-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 4,544,785. Although the claims at issue are not identical, they are not patentably distinct from each other because both are directed to producing olefins from hydrocarbon feeds comprising one or more alkanes comprising contacting said hydrocarbon feed and a chalcogen source with a contact solid at overlapping temperatures, wherein the contact solid comprises a reducible metal oxide.
The conflicting claims differ from the rejected claims in that the conflicting claims do not explicitly recite that the higher hydrocarbons formed include alkenes, that the chalcogen agent has an oxidation state greater than +2, that a reduced oxygen-donating sulfur agent is produced, and H2 is formed and more water than H2=is produced on a molar basis. However, the conflicting application recites that the reaction products comprise ethylene and teaches chalcogen agents that are similar to those recited in the rejected claims and have oxidation states greater than +2, such as SO2 (col. 3, lines 12-15; col. 6, lines 1-12). Therefore, before the effective filing date of the claimed invention, it would be obvious for one of ordinary skill in the art to reasonably consider the higher hydrocarbons recited in the conflicting claims include olefins and that the chalcogen components overlap the chalcogen components of the rejected claims and therefore make obvious the rejected claims. 
In regards to the conflicting claims not explicitly reciting that the sulfur agent is reduced, water is formed from oxygen donated by the chalcogen agent, and H2 is formed, wherein more water than H2 is formed on a molar basis, the conflicting claims disclose that methane may be contacted with the contact solid without an oxygen-containing gas and produces water, discloses the same contacting steps as recited in the claims operated at the same temperatures and in the presence of the same sulfur agents and discloses the same oxygen transfer agent comprising a reducible metal oxide. Therefore, one of ordinary skill in the art would reasonably conclude that at least some water is formed from oxygen donated by the sulfur agent, a reduced sulfur agent is produced, hydrogen is formed, and more water is produced similarly as claimed because the conflicting claims disclose the same process step, same starting materials and same contact solid as recited by the Applicant, and it follows that with the same step, materials and at overlapping conditions that the processes would proceed in substantially the same way and yield similar results. 

Claims 30-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 4,670,619. Although the claims at issue are not identical, they are not patentably distinct from each other because both are directed to producing olefins from hydrocarbon feeds comprising one or more alkanes comprising contacting said hydrocarbon feed and a chalcogen source with a contact solid at overlapping temperatures, wherein the contact solid comprises a reducible metal oxide.
The conflicting claims differ from the rejected claims in that the conflicting claims do not explicitly recite that the higher hydrocarbons formed include alkenes, that the chalcogen agent has an oxidation state greater than +2, that a reduced oxygen-donating sulfur agent is produced, and H2 is formed and more water than H2 is produced on a molar basis. However, the conflicting application recites that the reaction products comprise ethylene and teaches chalcogen agents that are similar to those recited in the rejected claims and have oxidation states greater than +2, such as SO2 (col. 7, lines 55-58; claim 3). Therefore, before the effective filing date of the claimed invention, it would be obvious for one of ordinary skill in the art to reasonably consider the higher hydrocarbons recited in the conflicting claims include olefins and that the chalcogen components overlap the chalcogen components of the rejected claims and therefore make obvious the rejected claims. 
In regards to the conflicting claims not explicitly reciting that the sulfur agent is reduced, water is formed from oxygen donated by the chalcogen agent, and H2 is formed, wherein more water than H2 is formed on a molar basis, the conflicting claims disclose that methane may be contacted with the contact solid without an oxygen-containing gas and produces water, discloses the same contacting steps as recited in the claims operated at the same temperatures and in the presence of the same sulfur agents and discloses the same oxygen transfer agent comprising a reducible metal oxide. Therefore, one of ordinary skill in the art would reasonably conclude that at least some water is formed from oxygen donated by the sulfur agent, a reduced sulfur agent is produced, hydrogen is formed, and more water is produced similarly as claimed because the conflicting claims disclose the same process step, same starting materials and same contact solid as recited by the Applicant, and it follows that with the same step, materials and at overlapping conditions that the processes would proceed in substantially the same way and yield similar results. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP Y LOUIE whose telephone number is (571)270-1241.  The examiner can normally be reached on M-F 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IN SUK BULLOCK can be reached on (571)272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILIP Y LOUIE/            Primary Examiner, Art Unit 1772